Citation Nr: 0926005	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for claimed headaches.

2.  Entitlement to service connection for claimed toenail 
fungal infections.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right rotator cuff 
tendonitis, exclusive of the time period from April 14, 2006 
to May 31, 2006 when temporary total evaluation was assigned.

4.  Entitlement to an initial compensable evaluation for the 
service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to May 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2009.

The Board notes that the Veteran also initiated an appeal 
concerning the issue of service connection for a left knee 
disorder.  During the pendency of the appeal, the RO, in an 
October 2007 decision, granted service connection for the 
left knee disorder.  This is a complete grant of the benefits 
as to that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The Board is also aware that the Veteran expressed 
disagreement with an April 2007 rating decision denying 
service connection for a left shoulder disability.  The RO 
issued a Statement of the Case concerning this issue in March 
2008.  However, the Veteran failed to timely file a 
Substantive Appeal to perfect his appeal concerning this 
issue.  Therefore, the issue of service connection for a left 
shoulder disorder is not before the Board for consideration.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).

The issue of service connection for toenail fungal infections 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's currently diagnosed headaches are not shown 
to be causally related to his period of active military 
service. 

2.  The Veteran's right shoulder disability is not shown to 
be productive of limitation of motion of the major arm at 
shoulder level.

3.  The service-connected cervical strain is shown to be 
productive of a disability picture manifested by muscle spasm 
and localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The currently diagnosed headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5024, 
5201 (2008).  

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an evaluation of 10 
percent, but no higher, for the service-connected cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5237 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior and subsequent 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is aware that the VCAA letter addressed the 
Veteran's initial service connection claim, not the increased 
rating claims for the right shoulder and cervical strain.  
However, the current appeal arose upon the grant of service 
connection in May 2006.  The question of whether a further 
VCAA letter for such a "downstream" issue is required was 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the 
General Counsel held that, in such circumstances, a Statement 
of the Case was required in cases involving a "downstream" 
issue, but 38 U.S.C.A. § 5103(a) did not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  Here, the 
requirement of a Statement of the Case was met in October 
2007.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter, the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Finally, with regard to the increased evaluation claim 
included in this decision, as this case concerns the 
propriety of an initial evaluation, rather than a claimed 
increase in existing evaluation, it is readily 
distinguishable from the type of situation addressed in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.  Regardless, the Veteran was provided notice 
compliant with the Vazques-Flores requirements in May 2008.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The Board is aware that in a March 2000 optometric 
examination record, the Veteran responded "yes" to the 
question "do you or did you have frequent or recurrent 
headaches?"  However, he failed to elaborate on this 
response as requested by the treatment record.  The Veteran's 
remaining service treatment records contain no complaints, 
indication of, or treatment for headaches.  Subsequent to 
service, the Veteran contends that his currently diagnosed 
headaches had their onset during his period of service.  

In a February 2008 private treatment record, the Veteran 
reported a four year history of headaches involving 
exclusively the left side of his head in the temporal and 
parietal area.  He described the headaches as an "ache" 
although they could throb.  The Veteran reported the 
headaches ranged in intensity level and could be as severe as 
10/10 intensity level.  The headaches lasted from 10 to 30 
minutes and could radiate to the left eye and to the left 
side of the face.  On average the headaches occurred 
approximately one time per week; however, they had increased 
in frequency and intensity in the past two months.  The 
Veteran was prescribed Topamax for his headaches.

On objective examination, the Veteran was diagnosed with 
strictly lateral headaches with some features of migraine, 
but not all of the typical features generally associated with 
such diagnosis.  The examiner noted the CT scan was negative 
but did not rule out the possibility of a structural lesion.

Given its review of the record, the Board finds that service 
connection for the headaches is simply not warranted.  
Despite having diagnosed headaches, the record does not 
support the Veteran's contentions that his headaches had 
their onset during his period of service.

The only evidence supporting the Veteran's contention is his 
hearing testimony and other lay assertions indicating that 
his headaches onset in service and have continued since that 
time.  In this regard, the Board notes the decision in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. Id.  Similarly, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, in this case, the Veteran's assertions are 
inconsistent with the competent and credible evidence of 
record and are of little or no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the March 
2000 record seems to indicate the Veteran experienced some 
headaches, in a subsequent October 2003 service treatment 
record, the Veteran explicitly denied having headaches.  
Subsequent to service, the first report or complaint of 
headaches is the February 2008 private treatment record in 
which the Veteran was diagnosed with strictly lateral 
headaches.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board is aware that the Veteran has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed headaches.  See 38 U.S.C.A. § 5103A(d).  In this 
case, however, there is no evidence linking the Veteran's 
claimed disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The regulations are clear that service connection is allowed 
for a chronic disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to support the Veteran's 
contention that he had chronic headaches that had their onset 
in service and have continued since that time.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal, in this regard, is denied.

III. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Service connection for the right shoulder disability and 
cervical strain was granted in the May 2006 rating decision.  
The RO assigned a 10 percent evaluation for the right 
shoulder disability and a noncompensable evaluation for the 
cervical strain.  These evaluations have remained in effect 
since that time.

The Veteran received a VA examination in February 2006 in 
which he complained of right shoulder pain and pain in the 
neck increased by turning/twisting.  Objective examination of 
the right shoulder showed painless abduction from 0-150 
degrees and painless normal internal and external rotation.  
Range of motion of the right shoulder was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  He was diagnosed with right 
shoulder labrum tear.

Objective examination of the cervical spine showed normal 
painless range of motion.  Range of motion of the cervical 
spine was not additionally limited by pain, fatigue, weakness 
or lack of endurance following repetitive use.  He was 
diagnosed with cervical sprain/strain.

In a February 2006 private treatment record, the Veteran 
complained of right shoulder pain ongoing for two to three 
years.  He also complained or recent neck pain with numbness, 
tingling and weakness in his right arm.

On objective examination, his neck was stiff with tenderness 
noted posteriorly.  The examiner indicated that range of 
motion of the neck could not be tested.  He had full strength 
in his upper extremities.  He had full range of motion in his 
right shoulder.  The examiner was unable to elicit any 
instability.  Additionally, the Veteran was not tender over 
the supraspinatus portion of his cuff for his AC joint.  X-
rays of the cervical spine and shoulder were normal.

A follow-up February 2006 private treatment record showed 
some spasm in the right side of the Veteran's neck with 
tenderness.  The Veteran also displayed tenderness over the 
supraspinatus portion of his rotator cuff with marked pain 
with abduction of his shoulder.  MRI results showed an 
essentially normal cervical spine with some early desiccation 
of the discs at C3-C4, C4-C5 and C5-C6.  There were no disc 
herniations or foraminal problems.  MRI of the shoulder 
suggested labral tear.  There was a cyst in the greater 
tuberosity of the proximal humerus which was indicative of 
impingement.  There was no obvious rotator cuff tear and no 
tendinosis seen on the MRI.

In a March 2006 private treatment record, the Veteran 
complained of right shoulder pain, worse with any attempted 
overhead use of his arm.  He had no other complaints.  
Objectively he had tenderness over the supraspinatus portion 
of the rotator cuff and marked pain with abduction of his 
shoulder.  The Veteran was scheduled for arthroscopic 
subacromial decompression of the right shoulder.

In a May 2006 private treatment record, the Veteran continued 
to complain of some pain in the right shoulder following his 
right shoulder surgery.  The examiner reported that the 
Veteran had passive abduction from 0-120 degrees.

In a June 2006 private treatment record, the Veteran reported 
some discomfort in his right shoulder after an incident at 
work when he slipped and jerked his arm.  On objective 
examination, he had full range of motion of the right 
shoulder with some discomfort.

A.	Right Shoulder

The RO evaluated the Veteran's service-connected right 
shoulder disability at the 10 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5024.  Under DC 5024, 
tenosynovitis is rated based on limitation of motion as 
degenerative arthritis (DC 5003).  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating is also for assignment where there is 
arthritic change and some limitation of motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Under DC 5201, a 20 percent evaluation is warranted for 
limitation of motion of the major arm at the shoulder level.  
A 30 percent evaluation is assigned for limitation of motion 
of the major arm midway between the side and shoulder level.  
A 40 percent evaluation contemplates limitation of motion of 
the major arm to 25 degrees from the side.  

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that an evaluation in excess of 10 percent 
for the right shoulder disability is not warranted.  In this 
regard, the Board notes that in the February 2006 VA 
examination the Veteran demonstrated painless abduction from 
0-150 degrees and was diagnosed with right shoulder labrum 
tear.  Although subsequent treatment records indicate the 
Veteran had some pain with abduction of his right shoulder, 
the Veteran's range of motion of the right shoulder was never 
limited at shoulder level.  

Thus, no competent medical evidence of record shows any 
limitation of motion that would meet the criteria for a 20 
percent evaluation under Diagnostic Codes 5201. See also 
Deluca, supra.  For these reasons, an evaluation in excess of 
10 percent is not warranted.  Neither ankylosis nor 
impairment of the humerus, clavicle or scapula is 
demonstrated, thus an evaluation in excess of 10 percent is 
not warranted under any other provisions that contemplate 
shoulder disabilities.

B.	Cervical Stain

The RO evaluated the Veteran's service-connected cervical 
strain at the noncompensable rate under 38 C.F.R. § 4.71a, DC 
5237.  Under DC 5237, a 10 percent evaluation is assigned for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation is in order for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

The "combined range of motion" refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected cervical 
strain is shown to be essentially manifested by muscle spasm 
and localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  In this regard, the Board notes 
that in a February 2006 private treatment record, examination 
showed the Veteran's neck was stiff with some noted 
tenderness posteriorly.  Further treatment records indicated 
that he still had some spasm in the right side of his neck 
with tenderness.  It is concluded that these findings more 
likely approximate the higher rather than the lower rating.  
For these reasons, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.71a DC 5237.

The Veteran does not warrant a higher evaluation because 
there is no competent medical evidence of record showing any 
limitation of motion or spasm severe enough to result in 
abnormal gait or abnormal spinal contour that would meet the 
criteria for a 20 percent evaluation under Diagnostic Codes 
5237.  See also Deluca, supra.  For these reasons, an 
evaluation in excess of 10 percent is not warranted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected right shoulder disability and 
cervical strain markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disabilities have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  While he 
has indicated some work impairment, he did not describe the 
adverse effect and it is not otherwise confirmed.  He 
reported having some fatigue if holding a drill up over his 
head which would require him to switch to the other side; 
however, he testified that it was uncommon, in performing his 
job duties that he would have to hold a drill over his head. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Service connection for headaches is denied.

An increased evaluation in excess of 10 percent for the 
service-connected right shoulder disability is denied.

An increased evaluation of 10 percent, but not higher, for 
the service-connected cervical strain is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.  



REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

During service, the Veteran received treatment for toenail 
fungus.  Subsequent to service, the Veteran contends that he 
continues to have toenail fungal infections that are 
etiologically related to his period of service.  Given the 
Veteran's contentions, in light of McLendon, the Board finds 
that the Veteran should be afforded a VA examination with an 
opinion as to the etiology of his claimed disorder.  See 
38 U.S.C.A. § 5103A(d).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
toenail fungus since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The Veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
toenail fungal infections.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has a current toenail fungal 
infections that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had their clinical onset 
during his period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the Veteran's claim of 
service connection for toenail fungus 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


